CLD-400                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 16-1044
                                  ___________

                               MELVIN KNIGHT,
                                          Appellant

                                        v.

  JOHN R. WALTON, Warden employed at the WCP in Westmoreland Pennsylvania;
      STEVEN J. CMAR, Deputy Warden employed at the WCP in Westmoreland
Pennsylvania; FLOYD MURPHY, Prison Guards employed at the Westmoreland County
    Prison in Westmoreland Pennsylvania; BERNARD J. FUNK, JR., Prison Guards
employed at the Westmoreland County Prison in Wesmoreland Pennsylvania; KARL D.
 LEDBETTER; JOSHUA A. KUDLIK; ROBERT CARTY; RONALD J. BURKHART;
   DONALD RAIRIGH; ROBERT WRIGHT; BRAD V. TOMASELLO; GEORGE
LOWTHER; J. WILLIAMS; J. KEENAN, Prison Guards employed at the Westmoreland
County Prison in Westmoreland Pennsylvania; JENNIFER HARR; KINCAIDY, Medical
    personnel employed by or assigned at the WCP in Westmoreland, Pennsylvania
                    ____________________________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (D.C. Civil No. 2:12-cv-00984)
                   District Judge: Honorable David S. Cercone
                   ____________________________________

 Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
             Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 1, 2016
            Before: FISHER, JORDAN, and VANASKIE, Circuit Judges

                       (Opinion filed: September 15, 2016)
                                     ______________

                                        OPINION *
                                     ______________
PER CURIAM

       Pro se appellant Melvin Knight appeals from the District Court’s order granting

summary judgment in favor of the remaining defendants in his civil rights lawsuit. For

the reasons discussed below, we will affirm.

       We have little to add to the Magistrate Judge’s comprehensive description of the

facts and evidence in this case, which is fully consistent with video evidence in the

record. R&R at 2-5, D. Ct. Doc. No. 132. Knight bases his claims on a series of

incidents that began with a search of his cell at Westmoreland County Prison on February

10, 2012, where Knight was a pretrial detainee. Knight alleged that the defendants, who

are prison officials and medical personnel at Westmoreland, violated his rights under the

First, Eighth and Fourteenth Amendments to the United States Constitution.

       Knight brought suit in the District Court on July 12, 2012, and twice amended his

complaint. On March 28, 2014, the District Court granted in part and denied in part the

defendants’ motion to dismiss the second amended complaint, with eight of Knight’s

original twenty-four counts surviving the dismissal motion. After discovery concluded,

the remaining defendants filed motions for summary judgment, which the Magistrate

Judge recommended granting. In that Report and Recommendation, the Magistrate Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
notified the parties that unless they objected within fourteen days, they risked forfeiting

their right to appeal. Knight then moved to extend the time to file objections. The

Magistrate Judge granted that motion and extended the objections deadline to December

8, 2015, but warned Knight that no further extensions would be granted absent good

cause. Knight moved for the appointment of counsel on December 8, and the Magistrate

Judge denied that motion without prejudice to refile should the District Court decline to

adopt the Report and Recommendation.

       Knight then moved again to extend the time to object to the Report and

Recommendation, this time filing an extension request signed December 11, 2015 and

postmarked December 14, 2015—either way, past the already-extended objections

deadline of December 8. That motion did not set forth any substantive basis for the

objections Knight wished to file. The sole bases Knight asserted for the extension

request were that “Plaintiff has been pre-occupied assisting my legal team in the next

[p]hase of [a]ppeals in the chance Plaintiff[’s] Death Warrant is signed by the Secretary

of Corrections” and that “Plaintiff needs an [a]dditional 30 days [e]xtension of time to

allow the person helping time to learn the case to effectively assist Plaintiff completing

his objections to [Y]our Honor’s Report & Recommendations.”

       On December 17, the District Court granted the defendants’ motions for summary

judgment and adopted the Report and Recommendation in an order that correctly noted

that Knight had failed to object, but that incorrectly stated that Knight had not moved

again for an extension of time to object. Knight filed a timely notice of appeal on
                                              3
January 8, 2016. Thereafter, the District Court issued an additional order that

acknowledged the misstatement in its summary judgment order and then considered

Knight’s request for a further extension of time to object. The District Court concluded

that there was no basis for any additional extension and denied the motion to extend.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

decision regarding a motion for an extension of time for abuse of discretion. Drippe v.

Tobelinski, 604 F.3d 778, 783 (3d Cir. 2010). We review the District Court’s ruling on a

motion for summary judgment de novo. Barefoot Architect, Inc. v. Bunge, 632 F.3d 822,

826 (3d Cir. 2011). Summary judgment is proper where, viewing the evidence in the

light most favorable to the nonmoving party and drawing all inferences in favor of that

party, there is no genuine dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a); Kaucher v. County of Bucks, 455
F.3d 418, 422-23 (3d Cir. 2006). Where there is a video recording of the relevant events,

the Court views the facts as depicted in the recording, rather than in the non-movant’s

favor, whenever the recording “blatantly contradict[s]” the non-movant’s version such

that “no reasonable jury could believe it.” Scott v. Harris, 550 U.S. 372, 380-81 (2007).

       On issues for which a party failed to file timely objections to the Magistrate

Judge’s report after adequate notice, we instead review the District Court’s decision for

plain error. Brightwell v. Lehman, 637 F.3d 187, 193 (3d Cir. 2011). Under that

standard, we reverse only if there is an error that affects a party’s substantial rights in a


                                               4
way that impacts the fairness, integrity, or public reputation of judicial proceedings. Nara

v. Frank, 488 F.3d 187, 197 (3d Cir. 2007).

       On appeal, Knight does not raise any substantive errors arising out of the District

Court’s analysis of the motions for summary judgment. Rather, Knight requests only that

we remand the case to the District Court with instructions that the District Court allow

Knight to file his objections to the Magistrate Judge’s Report and Recommendation. In

support of that request, Knight asserts that his extension request was timely because the

prison’s lockdown status added a delay from the time when he gave the extension request

to prison officials to when the request was processed through the prison mail. Knight

also argues that the prison lockdown prevented him from visiting the prison law library to

work on his objections with a jailhouse lawyer who had been assisting him.

       We conclude that the District Court did not abuse its discretion in declining to

grant Knight’s second extension request. First, the signature date on Knight’s filing

undermines his assertions about the lockdown delay: his extension motion is dated

December 11, which falls after the December 8 objections deadline regardless of what

transpired with the prison mail. But more to the point, Knight never showed the requisite

good cause to support an additional extension request before the District Court. His

belated and unsupported assertion before this Court that the two-month extension he had

already received was insufficient for him to exercise his rights cannot change that fact.

       Thus, in the absence of timely objections to the Magistrate Judge’s report and

recommendation, we will reverse the District Court if and only if it committed error that
                                              5
affected Knight’s substantial rights in a way that impacted the fairness, integrity, or

public reputation of judicial proceedings. See Brightwell, 637 F.3d at 193; Nara, 488
F.3d at 197. No such plain error appears in the District Court’s summary judgment

ruling. The Magistrate Judge in this case recited each asserted basis for relief in detail,

the evidence in the record that related to each claim, and whether that evidence created a

genuine issue of material fact. As the Magistrate Judge carefully explained, the video

evidence and Knight’s own admissions contradicted Knight’s claims of excessive force,

failure to intervene, deliberate indifference to serious medical needs, and mental or

emotional injury. The District Court was inarguably correct to adopt the Magistrate

Judge’s analysis as the opinion of the court, and Knight received fair consideration of his

claims in all respects.

       Consequently, we will affirm the District Court’s judgment. Knight’s motion for

the appointment of counsel on appeal is dismissed as moot.




                                              6